Citation Nr: 1525772	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  08-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for supraventricular tachycardia (SVT), to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities.  

2.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities.  

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities.  

4.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities.  

5.  Entitlement to service connection for pulmonary disease, to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities.  

6.  Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities.  

(The Veteran's claims as to whether the overpayment in the amount of $5,203.00 was properly created and entitlement to a waiver of recovery of an overpayment in the amount of $5,203.00 will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1978, to include service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In April 2010, the Veteran testified at a video conference hearing before the undersigned Acting Veterans' Law Judge.  A transcript of that hearing has been associated with the claims file.

In August 2010, the Board remanded this matter to the RO for additional development.  

In September 2013, the Board issued a decision which denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the Board's September 2013 decision, and remanded this matter for further development.  

In September 2014, the Board remanded this matter to the RO for further development.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for OSA and peripheral neuropathy of the upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to RO.


FINDINGS OF FACT

1.  The Veteran's SVT did not manifest during his military service, and is not causally or etiologically related to his military service, his service-connected disabilities, or to any medications used to treat those disabilities.

2.  The Veteran's OSA did not manifest during his military service, and is not causally or etiologically related to his military service, his service-connected disabilites, or to any medications used to treat those disabilities.

3.  The Veteran's pulmonary disability, diagnosed as asthma, did not manifest during his military service, and is not causally or etiologically related to his military service, his service-connected disabilites, or to any medications used to treat those disabilities.

4.  The Veteran's BPH, specifically related to bladder emptying, was aggravated by his service-connected diabetic neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for SVT, to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2.  The criteria for service connection for OSA, to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

3.  The criteria for service connection for a pulmonary disability to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

4.  The criteria for service connection for BPH, based upon aggravation by his service-connected diabetic neuropathy of the lower extremities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated in June 2008, October 2008, April 2009, May 2009, November 2011, and July 2014, the Veteran was informed of the information and evidence necessary to substantiate his claims for service connection.  He was also advised of assistance VA would provide him, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the June 2008 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided with VA examinations in May 2003, January 2009, May 2010, January 2012, May 2012, and December 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings, along with adequate rationales for the opinions provided.  As such, the examination reports are adequate to decide the claims being adjudicated herein.  Thus, further examination is not necessary regarding the issues on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations and causation of his disabilities.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).




Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

Service connection must be considered on the basis of the places, types and circumstances of a Veteran's service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, hypertension is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - SVT

The Veteran contends that his SVT is causally or etiologically related to service or to a service-connected disability, to include posttraumatic stress disorder (PTSD) or diabetes.  

The Veteran's service treatment records are silent regarding any complaint, treatment, or diagnosis of SVT.  A May 1978 report of medical history showed no history of or current complaints of heart trouble, palpitation or pounding heart, or pain or pressure in the chest.  The corresponding report of medical examination showed clinically normal chest, heart, and vascular system.  

Post-service medical evidence does not show any connection between the Veteran's service or service-connected disabilities and his SVT diagnosis.  

The Veteran attended a VA examination in January 2009.  The examiner diagnosed atrial tachycardia, twice, with pharmacologic cardioversion to sinus rhythm. The examiner opined that the atrial tachycardia was not secondary to diabetes or PTSD.  The examiner also noted that the tachycardia was essential.  

The Veteran was afforded a VA examination in May 2010.  The examiner noted that he was diagnosed with SVT in 2008.  The Veteran described occasional palpitations occurring one to two times weekly that are brief and last only a few minutes and are associated with shortness of breath and diaphoresis.  The cardiac workup revealed a normal Persantine Cardiolite stress test.  The echocardiogram did not show any evidence of myocardial damage from ischemia.  The examiner underwent electrophysiologic study with ablation due to the supraventricular tachyarrhythmia.

In a January 2012 VA examination, the examiner found that the Veteran's SVT was less than likely caused or aggravated by the Veteran's diabetes mellitus.  The examiner noted that the Veteran's SVT had an unknown etiology other than an electrical short circuit.  The rationale provided was that there is no relationship between diabetes mellitus and SVT.

In December 2014, the Veteran was afforded a VA examination.  He was again diagnosed with SVT.  The examiner noted that the etiology of SVT involves the electrical pathway of the heart.  The examiner opined that the Veteran's SVT was not related to his military service.  The examiner noted that there was no clinical evidence of heart problems in service, and therefore found it was less likely than not related to service.  The examiner also found no event during service that would suggest the presence of SVT.  The examiner noted that the Veteran had a primary electrical condition (reentrant circuit-diagnosed in 2008) that he was born with, causing arrhythmia.  Therefore, it is not related to his military service, PTSD, diabetes, or medications.  The examiner also opined that it was less likely than not aggravated by the Veteran's PTSD, as PTSD typically does not cause structural heart disease or sustained arrhythmias.  Therefore, the examiner found that it was less likely than not caused or aggravated by PTSD.  The examiner reviewed all the records, including past cardiac workups.  The Veteran had no diabetic heart disease.  Therefore, diabetes would not cause or aggravate a heart condition.   Additionally, the Veteran's current medications typically do not cause cardiac arrhythmias.  Therefore, the examiner opined them less likely than not to cause or aggravate cardiac arrhythmia.  The fact that the Veteran went several years between SVT events is evidence against medications playing a role in causation or aggravation of cardiac arrhythmia.  In addition, the examiner reviewed the Veteran's  EKGs dating back several years and did not find electrical evidence that his medications affected the electrical portion of his heart.  The examiner noted that this was evidence against medications causing or aggravating the SVT.  By the Veteran's own statement, he related no cardiac events related to medications.  Rather, the examiner noted that SVT episodes were exertional and thus not related to PTSD or diabetes, since no structural heart problems from either condition.  The Veteran has an electrical cause for his arrhythmia within the heart that would not be caused by PTSD, diabetes, or medications for the reasons noted above.  If there was an inciting event for SVT, the examiner opined that it would most likely be related to the Veteran's severe sleep apnea, which causes premature beats and hypoxemia that in turn could excite accessory heart path leading to SVT.  Finally, the examiner noted that diabetes and PTSD played no role in this Veteran's present heart condition.

Based on the evidence cited above, the Board finds that a preponderance of the evidence is against the claim.  The medical evidence shows onset after service of SVT.  The examiners were informed of the Veteran's history and reviewed the claims file.  The examiners noted no relationship between the Veteran's SVT and his service, service-connected PTSD or diabetes mellitus, or the medications used to treat those disabilities.  Rather, the examiner noted the cause of the SVT to be an electrical problem within the heart that may have been aggravated by the Veteran's sleep apnea.  

The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that his current disability is causally related to his service, service-connected PTSD or diabetes mellitus, or the medications used to treat those disabilities.  The Board finds the medical evidence of record to be significantly more probative.  Therefore, the Board finds that the preponderance of the evidence is against the claim.  Entitlement to service connection for SVT must be denied.  

The Board acknowledges that the Veteran's representative requested a remand for the examiner to determine whether the Veteran's SVT constitutes a congenital defect or a hereditary disease.  In general, service connection may not be granted for congenital or developmental defects because they are not considered diseases or injuries for the purpose of service connection. 38 C.F.R. §§ 3.303(c), 4.9 (2014). However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, when the disease first manifested during service (incurrence), or when it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition that is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

The Board notes that the distinction between defect and disease only matters when the Veteran exhibited symptoms of the disability during service or it would otherwise have been shown to have manifested during service.  Here, the Veteran's SVT first manifested many years after his separation from service.  He had no complaints related to SVT during service.  Additionally, as noted above, the Veteran's SVT was not aggravated by service or any service-connected disabilities.   Therefore, the Board finds that whether the Veteran's SVT is a defect or a disease is a moot point as neither would be considered service-connected.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection - OSA

The Veteran contends that his current OSA is causally or etiologically related to his service, to his diabetes mellitus or PTSD, or to the medication used to treat his diabetes mellitus or PTSD.  

Service treatment records are silent regarding any complaint, treatment, or diagnosis of OSA.  On the May 1978 report of medical history, the Veteran noted no history of or current complaints of frequent trouble sleeping.  The Veteran was first diagnosed with sleep apnea in June 2000, over two decades after separation from service.  

The Veteran was afforded a VA examination in May 2003.  The examiner opined that was not likely that the Veteran's sleep apnea was related to his diabetes mellitus.  In a January 2009 VA examination, the examiner again opined that his sleep apnea was not secondary to his diabetes mellitus or to his PTSD and depression.  The examiner noted that sleep apnea is primary and is not caused by those other primary entities.    

The Veteran was afforded another VA examination in January 2012.  The examiner found that it was less than likely that the Veteran's sleep apnea was caused or aggravated by the Veteran's diabetes mellitus.  

The Veteran attended a final VA examination for sleep apnea in December 2014. The examiner noted that there was no clinical evidence of sleep apnea in service or shortly following the Veteran's separation from service.  Thus, the examiner found his sleep apnea less likely than not related to service.  The examiner noted that his sleep apnea is a result of morbid obesity with associated increased transthoracic pressure.  PTSD and diabetes mellitus do not directly cause sleep apnea and therefore are less likely than not causative in condition.  Additionally, PTSD and diabetes would not aggravate his sleep apnea as they would not cause increased transthoracic pressure for this Veteran from a pathophysiologic standpoint that would be needed for aggravation to occur.  The examiner reviewed the Veteran's medications and found they would not cause aggravation of sleep apnea as they do not cause any significant respiratory depression, which would be needed for aggravation to occur.  Therefore, the examiner found it less likely than not that sleep apnea was caused by the Veteran's service or aggravated by his service-connected disabilities and medications.  The examiner specifically noted that, by the Veteran's own statement, medications have not caused any adverse pulmonary related effects.  Therefore, no causation or aggravation can be shown due to his service-connected disabilities or medications.

The Board finds that the Veteran's sleep apnea did not manifest during service, is not causally related to service or a service-connected disability, and is not aggravated by the Veteran's service-connected disabilities, to include any medication taken to treat those disabilities.

The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that his current disability is causally related to his service-connected PTSD or diabetes mellitus.

The Board acknowledges the Veteran's assertions that his current complaints are caused by his PTSD and diabetes mellitus.  The medical evidence of record, however, indicates that the Veteran's sleep apnea is due to his morbid obesity.  

Based on the lack of complaints or findings during service and the opinions from the VA examiners, the Board finds that the Veteran's sleep apnea is not causally or etiologically related to service, is not causally related to his PTSD or diabetes mellitus, and is not aggravated by the service-connected disabilities, to include any medication taken to treat those disabilities.  Therefore, the preponderance of the evidence is against the claim of service connection.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection - Pulmonary Disorder

The Veteran asserts that he currently has a pulmonary disability that is causally or etiologically related to service, to a service-connected disability, or to medications required by those disabilities.  

Although the Veteran is competent to report his symptoms, his current assertions do not indicate anything more than a broad and vague statement that he has a current pulmonary disability, for which he should be service-connected.  The Veteran is certainly competent to testify as to symptoms such as shortness of breath, which are non-medical in nature; however, he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

The Board finds that the Veteran's recent history of continued symptoms of a pulmonary disability since active service is inconsistent with the medical evidence of record.  The record contains a report of medical history and report of medical examination in May 1978, prior to the Veteran's separation from service.  At that time, the Veteran noted no history of or complaints of shortness of breath or asthma.  On the examination, the examiner noted a clinically normal examination of the lungs and chest.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).

The medical evidence post-service also fails to relate the Veteran's current pulmonary complaints to service or to a service-connected disability. 

A November 1986 private treatment record shows a diagnosis of probable asthma.  The examiner at that time associated the diagnosis to the Veteran's exposure to dust and flour at his post-service employment.  The examiner noted several prior episodes of mild bronchospasm.  A September 1990 private treatment record showed a negative chest X-ray.  The examiner at that time suspected asthma.

The Veteran was afforded a VA examination in May 2003.  The examiner diagnosed a bronchial condition with asthma.  He opined that it is not likely that the Veteran's asthma is related to his diabetes.  He also found no evidence to suggest that the Veteran's asthma was related to his service.  The examiner noted that pulmonary function tests only show mild airflow limitations, unresponsive to bronchodilators.  
 
A May 2012 VA examination of respiratory conditions noted a diagnosis of asthma in 1986.  The examiner found no objective medical data relating diabetes mellitus to asthma.  Therefore, he opined that it was less likely as not that the Veteran's asthma was caused by his service-connected diabetes mellitus.  In addition, noting that the Veteran's asthma was stable, the examiner opined that diabetes mellitus had not aggravated his asthma beyond the natural progression of the disease.

The Veteran was afforded another VA examination in December 2014 for respiratory conditions.  The examiner again noted that the Veteran was diagnosed with asthma in 1986.  The noted that the Veteran's records had been reviewed.  The examiner noted that the Veteran had been diagnosed with allergic asthma in past, which is the etiology of his asthma.  The examiner found no evidence of asthma during or shortly following the Veteran's separation from service and therefore found it less likely than not related to service.  The etiology of obstructive lung disease is asthma with occurrence long after separation from service.  Therefore, the Veteran's asthma is not related to service.  The examiner noted that the Veteran had a restrictive lung component as a result of morbid obesity that was not related to service, service-connected disabilities, or medications for service-connected disabilities.   He noted that PTSD, diabetes, and their associated medications do not typically directly cause asthma, and therefore opined that it was less likely than not that asthma was caused or aggravated by these service-connected disabilities.  The examiner found no evidence of direct aggravation of asthma from diabetes, PTSD, or the medications for these disabilities upon review of available medical records.  Therefore, the examiner found it less likely than not that asthma was aggravated by the medications for the Veteran's service-connected disabilities.  The examiner found no change in treatment of the Veteran's pulmonary disability over the years that would demonstrate worsening asthma from PTSD or diabetes medication management.  The examiner noted that, by the Veteran's own statement, his asthma had remained stable since onset without aggravation or need for additional medication. Thus, the examiner found it less likely than not that there is a primary pulmonary condition incurred in or related to service or caused or aggravated by his service-connected disabilities or medications for those disabilities.  

Based on the evidence cited above, the Board finds that a preponderance of the evidence is against the claim.  The medical evidence showing onset after service, as well as the examiners' opinions noting no relationship between the Veteran's pulmonary diagnosis and service, service-connected disabilities, or medications for his disabilities, are more probative than the Veteran's lay assertions that his disability is causally related to service.  The examiner reviewed the claims file and noted that the Veteran's asthma was allergic in nature and that his restrictive lung symptoms were caused by his morbid obesity.  

As the preponderance of the evidence is against the claim for service connection for a pulmonary disability, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - BPH

The Veteran contends that his BPH is causally or etiologically related to his service, his diabetes mellitus, or his PTSD.  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of BPH.  On the May 1978 report of medical history, the Veteran reported no history of or current complaints of frequent or painful urination.  

The January 2012 VA examiner noted that the Veteran's BPH was less likely than not caused or aggravated by the Veteran's diabetes mellitus.  The examiner stated that the Veteran was diagnosed with BPH in 2005 or 2006, and that there is no correlation between diabetes and BPH.

The Veteran was afforded another VA examination in January 2014.  He noted that BPH was diagnosed in 2005. The examiner opined that the Veteran's BPH was less likely as not related to his diabetes and more likely due to normal aging.  The examiner noted that there is not an established relationship for BPH being caused by diabetes.

The Veteran attended another VA examination in December 2014.  The examiner reviewed the Veteran's service treatment records, separation examination, VA treatment records, and all virtual claims and medical records.  The examiner acknowledged a lay history of onset of symptoms in the early 1980s.  The examiner opined that the Veteran's BPH was less likely than not caused by PTSD or diabetes mellitus.  Rather, the examiner found that the Veteran's BPH was due to aging and hormones (androgen) and was not caused  by PTSD or diabetes.  The examiner found no evidence of the disability in service or shortly following separation from service and therefore found BPH was less likely than not related to service.  The Veteran was found to have an enlarged prostate, which is typical of aging and not caused by PTSD, diabetes, or the medication for PTSD and diabetes.  The examiner also opined that it was less likely than not aggravated by medication for service-connected disabilities.  The examiner reported that, by the Veteran's own statement, there were no voiding changes with the medication for PTSD and diabetes, which is evidence against the medications aggravating BPH.  PTSD and diabetes in general do not cause BPH and thus are not directly related to BPH.  PTSD and diabetes in general should not cause aggravation of a primary prostate condition and thus the prostate condition was less likely than not aggravated by the service-connected disabilities.  

The December 2014 examiner went on to state that, as the Veteran has obstructive symptoms from BPH, it was as likely as not that this BPH aspect (bladder emptying) is aggravated by diabetes since diabetic neuropathy would affect the bladder's ability to empty through the prostate region.  The degree of aggravation is speculative.  The examiner does not attribute any causation or aggravation of BPH from medication for PTSD or diabetes as he denies aggravation from medication in general and review of progress notes do not show this as well.  PTSD has no effect on causation or aggravation of BPH.  Diabetes does not cause BPH.  The Veteran's current medications do not cause BPH.  However, he has had progressive problems emptying bladder through prostate region likely from diabetic neuropathy and therefore aggravation of BPH from bladder emptying standpoint is shown.  No primary effects noted from diabetes, PTSD, or medication, other than bladder emptying effects from diabetic neuropathy in the legs.  

The Board again notes that additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, the VA examiner in December 2014 specifically stated that the Veteran's diabetic neuropathy aggravates the Veteran's BPH symptoms related to bladder emptying.  No medical evidence of record contradicts this finding.  Therefore, the Board finds that entitlement to service connection on a secondary basis is warranted due to aggravation of BPH by diabetic neuropathy of the lower extremities.  Entitlement to service connection for BPH is granted.  



ORDER

Service connection for SVT, to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities, is denied.

Service connection for OSA, to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities, is denied.  

Service connection for pulmonary disease, to include as secondary to the Veteran's service-connected disabilities or to any medications used to treat those disabilities, is denied.

Entitlement to service connection for BPH, as secondary to the Veteran's service-connected diabetic neuropathy of the lower extremities, is granted.


REMAND

The Veteran is seeking service connection for hypertension and for peripheral neuropathy of the upper extremities.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In a March 2015 statement, the Veteran's representative argued that there is some evidence that PTSD can cause hypertension.  Specifically, the examiner cited an abstract from the Winter 2009 edition of The Journal of Behavior Medicine, noting that hypertension in relation to PTSD and depression in the US National Comorbidity Survey indicated that the prevalence of hypertension was higher in groups with PTSD or PTSD and depression.  Although the December 2014 examiner noted that cardiac studies fail to demonstrate sustained hypertension arising from PTSD, the examiner did not address this study specifically and he did not cite any specific studies to support his statement.  Therefore, entitlement to service connection for hypertension must be remanded to allow the December 2014 examiner the opportunity to comment on the representative's assertions and the article cited. 

Regarding the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities, the claim must be returned to the VA examiner for further comment.  The examiner's negative nexus opinion appears to rest on the normal neurological examination.  The Board must consider, however, whether the Veteran had peripheral neuropathy at any time during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

The record contains a May 2003 VA examination diagnosing peripheral neuropathy of the distal hands.  The negative VA examinations began in January 2012.  The examiner should determine if the Veteran had peripheral neuropathy at any time during the course of the claim.  If so, the examiner should provide an opinion as to the etiology of any peripheral neuropathy diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his hypertension.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file all outstanding VA treatment records not already of record.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, return the claims file to the December 2014 VA examiner.  If the examiner is unavailable, schedule the Veteran for a new VA examination regarding his hypertension.  The examiner should review the claims file, and then address the following question:

Is it at least as likely as not that the Veteran's hypertension was causally or etiologically related to or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's PTSD?  

The examiner should specifically comment on the abstract from the Winter 2009 edition of The Journal of Behavior Medicine, noting that hypertension in relation to PTSD and depression in the US National Comorbidity Survey indicated that the prevalence of hypertension was higher in groups with PTSD or PTSD and depression.  It would be of great assistance to the Board if the examiner could cite any medical research or findings to support his opinion.  At a minimum, a thorough rationale is necessary for any findings.  

4.  After associating all pertinent outstanding records with the claims file, return the claims file to the December 2014 VA examiner.  If the examiner is unavailable, schedule the Veteran for a new VA examination regarding his peripheral neuropathy.  The examiner should review the claims file, and then address the following questions:

a.)  Did the Veteran have peripheral neuropathy at any time during the course of the claim?  If the examiner determines that a peripheral neuropathy diagnosis was previously inaccurately provided, he should provide a rationale for his opinion.  

b.)  If the Veteran had an accurate diagnosis of peripheral neuropathy during the course of the appeal, the examiner should determine whether it is at least as likely as not that the Veteran's peripheral neuropathy was causally or etiologically related to or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's diabetes mellitus?  

A thorough rationale is necessary for any findings.

5.  Should a new examination be required, the Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


